DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 12 objected to because of the following informalities:  Independent claims 1, 11, and 12 recite in part “write the data included in the write request to the determined first management area, and when the data written to the first management area is erased”. Examiner notes that the same item is being referenced in both of the underlined portions (first management area), however the references are different. One references as the determined first management area, while the second references does not use the term determined. Consistency is requested to reduce the chance for any potential confusion. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, and 12 recites the limitation "a first management area from among the management areas" in line 14 of claim 1, line 33 of claim 11, and line 11 of claim 12.  There is insufficient antecedent basis for this limitation in the claim. The claims previously note a plurality of management areas, while the above limitations claim merely notes the management areas. It is unclear if this is all of the plurality of management areas, or just some of the plurality of management areas. For the purposes of examination, "a first management area from among the management areas" will be interpreted as a first management area from among the plurality of management areas.

Claim 3 recites the limitation "wherein the plurality of areas" in line 28.  There is insufficient antecedent basis for this limitation in the claim. No plurality of areas has management areas”. It is unclear if “the plurality of areas” is referencing to “a plurality of management areas” or a plurality of different areas. For the purposes of examination, “the plurality of areas” will be interpreted as “the plurality of management areas”.

Claim 5 recites the limitation "written starting at the end of data which has already been written to the determined first management area" in line 11.  There is insufficient antecedent basis for this limitation in the claim. No end of data has been previously identified, so it is unclear what is considered the end of data. There is no previous claim or requirement that the data previously stored in the determined first management area is allocated either physically or logically contiguously, thus it is unclear if the claim limitation is directed towards any determinable end point either logically or physically between data sets already present in the area if allocated in a non-contiguous manner. For the purposes of examination, “starting at the end of data” will be interpreted as at the logical end of data that has been allocated in a contiguous manner.

Claim 6 recites the limitation "the other portion of the data" in lines 21 and 23.  There is insufficient antecedent basis for this limitation in the claim. An other portion of the data has not been identified in the previous claims, thus it is unclear what “the other portion of the data” is in reference to. For the purposes of examination, “the other portion of the data” will be interpreted as the remaining data not included in the portion of data written to the free capacity.

Dependent claims 2, 4, and 7-10 are directly or indirectly dependent upon rejected claims 1, 3, 5, and/or 6 and are thus also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for at least the same reasons as above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 2013/0132638 A1) hereinafter referred to as Horn in view of McDonald et al (US 2011/0106771 A1) hereinafter referred to as McDonald.

	Regarding claim 1, Horn teaches A storage device, comprising:
 a non-volatile memory (Horn [0020] "In one embodiment, the non-volatile memory module 150 can store data communicated by the host system 110 in the non-volatile memory. In one embodiment, at least a portion of non-volatile memory module 150 can be used as a cache (e.g., read cache and/or a write cache)"); and
a control unit that is electrically connected to the non-volatile memory and that is configured to control the non-volatile memory (Horn [0021] "FIG. 2 illustrates mechanisms for storing data in a multi-tier memory architecture in accordance with one embodiment of the invention. The process 200 can be implemented by the controller 130"), wherein the control unit is configured to:
manage a plurality of management areas obtained by logically partitioning storage area of the non-volatile memory (Horn [0023] "In one embodiment, the process 200 can identify a set of logical address range(s) of the storage system memory (e.g., locations in magnetic media) that are frequently accessed by the host during initialization and normal operation"; each set of logical ranges is a logical partition),
when a write request is received that includes data for which a valid term has been set, determine, based on the valid term, a first management area from among the management areas (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges identified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; ),
write the data included in the write request to the determined first management area (Horn [0033] "If the particular memory tier is not full, the process transitions to block 310. Because there is available space in the memory tier, the process 300 can simply store candidates in the memory tier"), however Horn does not explicitly teach and when the data written to the first management area is erased, collectively erase all data written in the first management area which includes the data.
McDonald teaches and when the data written to the first management area is erased, collectively erase all data written in the first management area which includes the data (McDonald [0068] "Thus, according to the configuration option, once the configured retention (e.g., identified in the retention class) expires, the objects associated with that retention class (for this namespace only) are automatically deleted from the cluster").
As Horn and McDonald are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Horn with the Automatic Deletion process of McDonald. One of ordinary skill in the art would have been motivated to make this modification because as noted in [0068] of McDonald, “This operation is advantageous as it enables the cluster to reclaim storage space. The disposition service, however, is configurable on a tenant or namespace basis, which is highly desirable and provides increased management flexibility. The disposition service can be configured in 

Independent claims 11 and 12 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding System and Method claims. Therefore, claims 11 and 12 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 2, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein non-overlapping valid terms are respectively assigned to the management areas (Horn Fig. 4; each set retention duration is non-overlapping), and the control unit is configured to determine the first management area which has been assigned the valid term that includes an end time of the valid term set for the data included in the write request (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges identified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; the system determines the expected retention time of the data (term) and stores the data in a partition that matches the expiration time of the data).

Regarding claim 3, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein the plurality of areas include a first management area to which a first valid term is assigned, and a second management area to which a second valid term longer than the first valid term is assigned, and when the first valid term assigned to the first management area has elapsed, the second valid term assigned to the second management area is shortened based on the first valid term (Horn Fig. 4; Short/average duration term and Long duration term. Time passes equally for all partitions. Thus when one partition expires, all other partitions have experienced the same amount of time and had their lifespan used at the same rate as the other partitions including the first partition).

Regarding claim 4, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when the valid term assigned to the first management area to which the data is written has elapsed, the control unit is configured to collectively erase all data written to the first management area (McDonald [0068] "Thus, according to the configuration option, once the configured retention (e.g., identified in the retention class) expires, the objects associated with that retention class (for this namespace only) are automatically deleted from the cluster").

Regarding claim 5, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein the control unit is configured to write the data included in the write request to the first management area so as to be additionally written starting at the end of data which has already been written to the determined first management area (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges indentified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; [0033] "If the particular memory tier is not full, the process transitions to block 310. Because there is available space in the memory tier, the process 300 can simply store candidates in the memory tier"; each tier is a set of logical address ranges. If there is free space, then there are available logical addresses to write to. As logical address ranges ).

Regarding claim 7, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to write the data to a second management area (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"), however, the combination of Horn and McDonald does not explicitly teach to which a valid term longer than the valid term which has been set for the data is assigned.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Horn and McDonald such that the second memory area chosen by Horn when the first choice of storage location does not have enough free space has a longer expected retention duration than the first storage location to teach to which a valid term longer than the valid term which has been set for the data is assigned. One of ordinary skill in the art would 

Regarding claim 8, the combination of Horn and McDonald teaches The storage device according to claim 7, wherein the control unit is configured to determine, within the second management area to which a valid term longer than the valid term set for the data is assigned, the second management area to which the data is written, based on at least one of the valid term assigned to the second management area, the free capacity of the second management area, and the write frequency and read frequency to/from the second management area (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges indentified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; [0027] "The process 200 can be responsive to operating conditions, such as, free amount of total NVM memory or free amount of memory in any particular memory tier, characteristics of data stored by the host system, and/or a combination thereof. In one embodiment, candidates identified by process 200 can be stored in a single list or separate lists for each memory tier").

Regarding claim 9, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to write the data to a second management area to which the valid term is not assigned (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"; the system looks at characteristics other than retention duration (term) when finding an alternative tier to store data).

Regarding claim 10, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein the determined first management area includes storage area of each of a plurality of nonvolatile memories having different characteristics, and the control unit is configured to determine a non-volatile memory to which the data included in the write request is to be written, based on the valid term which has been set for the data, and the characteristics of each of the non-volatile memories (Horn Fig. 4; [0037]-[0044]; as can be seen in Fig. 4 and explained in the above paragraphs, once the retention duration is determined (valid term), the other characteristics are examined such as SLC, MLC, etc, and each management area (short/average and long) is spread across multiple types of memory).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horn and McDonald as applied to claim 5 above, and further in view of Bulkowski et al (US 2012/0278293 A1) hereinafter referred to as Bulkowski.

	Regarding claim 6, the combination of Horn and McDonald teaches The storage device according to claim 5, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to: write a portion of the data to the free capacity of the first management area, erase other data, which has been written in the first management area, to secure capacity of a size enabling the other portion of the data to be written (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"), however the combination of Horn and McDonald does not explicitly teach that the space to be freed is at the beginning, or write the other portion of the data, starting at the beginning of the first management area.
Bulkowski teaches write the other portion of the data, starting at the beginning of the first management area (Bulkowski [0042] "Eviction module 404 can manage removing references to expired records, as well as reclaiming memory if the system gets beyond a set high-water mark. When configuring a namespace, an administrator can specify the maximum amount of DRAM used for that namespace, as well as the default lifetime for data in the namespace. Under normal operation, eviction module 404 can locate data that that has expired, freeing the index in memory and releasing the record on disk. Eviction module 404 can also track the memory used by the namespace, and release older, although not necessarily expired, records if the memory exceeds the configured high-water mark. By allowing eviction module 404 to remove old data when the system hits its memory limitations, DBS 100 can effectively be used as an LRU cache"; the oldest data to be evicted under an LRU scheme are at the beginning of the address list).
As the combination of Horn with McDonald and Bulkowski are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Horn and McDonald with the LRU policy of Bulkowski. One of ordinary skill in the art would have been motivated to make this modification because in caching, an LRU policy is a well-known and common method of choosing what data to evict. Horn teaches some methods of choosing what data to evict, but when the calculated metrics between the existing data and the data pending storage are equal, Horn chooses a different storage tier to save the data in. Therefore the pending data is no longer stored in a tier that matches the required characteristics for data retention, potentially causing the data to be stored for longer or shorter periods than desired. By implementing the LRU policy of Bulkowski, the oldest data in the selected tier is the data least likely to be used again by the system, and thus a good candidate for replacement by new data when all other factors are equal.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132